Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 27 November 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Nov. 27. 1791.

By a letter recieved from Prince, I find that he has forwarded to the care of Mr. Brown in Richmond 4. bundles of trees for me, numbered as on the next leaf. I have written to Mr. Brown to forward them, and with this may get in time for you to understand the numbers before you plant them.—I have heard nothing of our post yet, tho’ I presume it began on the 15th. inst. as Mr. Davies notified me.—Capt. Stratton is at length arrived here. I have not yet seen him. We shall now be able to send on the things for the house-servants.—We have had very cold weather here. The thermometer was yesterday morning at 27. and had been as low a few days before. In fact the winter set in on the 17th. of October with the North East storm thro’ which we came, and has continued with now and then a mild day. I have engaged Mr. Rittenhouse to furnish Freneau with his meteorological observations, once a week, so you will have in every other paper what is to be relied on in that way. My love to my dear Martha, and am with sincere affection Dear Sir your friend & servt,

Th: Jefferson

